Beatty, C. J., dissenting.
I dissent upon grounds which are fully stated in my opinion in Estate of Walley, 11 Nev. 260.
The homestead set apart by the probate court goes to the surviving husband or wife freed of all liability for any debt of the deceased spouse; but there is no provision of law exempting it from liability for debts of the survivor, whether contracted before or after the order setting it apart, and nothing therefore to prevent the operation of the general rule prescribed by section 688 of the Code of Civil Procedure.
Nor is it at all necessary in order to subserve the general policy of the law to construe the statute as it is construed in the opinion of the court. When a homestead has been set apart by the probate court to a widow, and thus exempted from the claims of creditors of the deceased husband, if she desires to exempt it from the claims of her own creditors she has only to make a declaration as head of a family, if she has children or other dependent relatives residing with her, in which case it is exempt to the full value of five thousand dollars; or if she has no children or dependent relatives she can, like others similarly situated, secure exemption to the extent of one thousand dollars. This *328gives her all the advantages of other persons in her situation, and I can see no reason for giving her any greater right as against the debts that she voluntarily contracts.